Name: 94/344/EC: Commission Decision of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  processed agricultural produce;  agricultural activity;  health;  cooperation policy;  tariff policy
 Date Published: 1994-06-21

 Avis juridique important|31994D034494/344/EC: Commission Decision of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumption (Text with EEA relevance) Official Journal L 154 , 21/06/1994 P. 0045 - 0052 Finnish special edition: Chapter 3 Volume 58 P. 0122 Swedish special edition: Chapter 3 Volume 58 P. 0122 COMMISSION DECISION of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumption (Text with EEA relevance) (94/344/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, in Directive 90/425/EEC (1), and in particular Article 10 paragraph 2 (c), Whereas Chapter 6 of Annex I to Directive 92/118/EEC lays down requirements for the importation of processed animal protein, or products containing this protein, intended for animal consumption, and, whereas the said Chapter 6 allows Member States to maintain their national import rules in force before 18 December 1992, concerning the requirements applicable as regards BSE and scrapie, pending a decision on the type of heat treatment capable of destroying the agent responsible; Whereas the import requirements for petfood in hermetically-sealed containers containing processed animal protein derived from high-risk materials and petfood derived from low-risk material are laid down in Commission Decision 94/309/EC (2); Whereas Commission Decision 94/278/EC (3) has laid down a list of third countries from which Member States authorize the importation of processed animal protein, or products containing this protein, intended for animal consumption, except for fishmeal and similar products, and a list of third countries from which Member States authorize the importation of fishmeal and similar products; Whereas animal health conditions and veterinary certification for the importation of these products from third countries must be laid down; whereas it is necessary to lay down different import requirements for fishmeal and similar products and other processed animal protein intended for animal consumption, and for the latter to take into account the fact that they derive either from high-risk material or low-risk material, as defined by Council Directive 90/667/EEC (4), as amended by Directive 92/118/EEC; Whereas considering that a new certification regime is being established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from third countries of processed animal protein intended for animal consumption, derived from high-risk material, or the import of products, including mixtures, containing these proteins, if they are processed in a registered and approved plant in accordance with Directive 90/667/EEC, and if it is accompanied by a health certificate as set out in Annex A. The first subparagraph shall not apply to petfood in hermetically-sealed containers containing processed animal protein derived from high-risk material. 2. Member States shall authorize the importation from third countries of processed animal protein intended for animal consumption, derived from low-risk material or the import of products, including mixtures, containing these proteins, if they are processed in a registered and approved plant in accordance with Directive 90/667/EEC, and if it is accompanied by a health certificate as set out in Annex B. The first subparagraph shall not apply to petfood. 3. Member States shall authorize the importation from third countries of fishmeal and meal derived from other sea animals, excluding mammals, intended for animal consumption, or the import of products including mixtures, containing these proteins if it is processed in a registered and approved plant in accordance with Directive 90/667/EEC, and if it is accompanied by a health certificate as set out in Annex C. The first subparagraph shall not apply to petfood. 4. The health certificates referred to in paragraphs 1, 2 and 3 shall consist of one sheet and shall be completed in at least one official language of the Member State carrying out import checks. Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 137, 1. 6. 1994, p. 62. (3) OJ No L 120, 11. 5. 1994, p. 44. (4) OJ No L 363, 27. 12. 1990, p. 51. ANNEX A ANIMAL HEALTH CERTIFICATE for processed animal protein intended for animal consumption derived from high risk material and products, including mixtures, other than petfood in hermetically sealed containers, containing these proteins, intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of the protein or product Nature of the protein or product: Protein of: (species) Nature of packaging: Number of packages (1): Net weight: II. Origin of the protein or product Address and veterinary control number of the approved establishment: III. Destination of the protein or product The protein or product will be sent from: (place of loading) to: (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation The undersigned official veterinarian certifies that: (a) the protein or product described above contains exclusively or partially processed animal protein not intended for human consumption derived from high risk material which has been subjected to the following heat treatment process: heating to at least 133 °C throughout its substance for a minimum of 20 minutes at a pressure of 3 bars, with a particle size prior to processing of not more than 5 cm and the random sample complies with the following standards (1): - Clostridium perfringens: absence in 1 g (3), - Salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0 (4), - Enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 g (4); (b) a random sample of the end product was examined immediately prior to dispatch by a competent authority and found to comply with the following standard (1): Salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0; (c) the protein or product described above - was produced by using ruminant protein (5), - was produced without using ruminant protein (5); (d) the end product - was packed in new packaging material, or - in case of dispatch as bulk transport, containers or any other means of transport were thoroughly cleaned and disinfected with a disinfectant approved by the competent authority before use (5); (e) the end product was stored only in enclosed storages; (f) the end product has undergone all precautions to avoid recontamination with pathogenic agents after heat treatment. Done at , (place) on (date) (signature of the official veterinarian (6)) Stamp (6) (name in capital letters, qualifications and title) (1) Optional. (2) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is considered satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (3) Sample taken after treatment. (4) Sample taken during storage at processing plant. (5) Delete as appropriate. (6) The signature and the stamp must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for processed animal protein intended for animal consumption derived from low risk material and products, including mixtures, other than petfood containing these proteins intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of the protein or product The protein or product was produced from raw material of the following species: Nature of packaging: Number of packages (1): Net weight: II. Origin of the protein or product Address and veterinary registration number of the approved or registered establishment: III. Destination of the protein or product The protein or product will be sent from: (place of loading) to: (country and place of destination) by the following means of transport: Number of the seal (2): Name and address of consignor: Name and address of consignee: IV. Attestation 1. The undersigned official veterinarian certifies that the protein or product described above contains exclusively or partially animal protein derived from low risk material and (a) was produced in such a way that it has been subjected to a treatment throughout its substance, in order to meet the standards as described under (b); (b) was examined by random sampling from each processed batch taken during storage at the processing plant, that complies with the following standards (1): - Salmonella: absence in 25 g; n = 5, c = 0, m = 0, M = 0; - Enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 g; (c) was not produced from - animals kept for agricultural production, which died but were not slaughtered, including stillborn and unborn animals and, without prejudice to instances of emergency slaughtering for reasons of welfare, farm animals which have died in transit, - animals which were killed in the context of disease control measures either on the farm or in any other place designated by the competent authority, - animal waste including blood originating from animals which showed, during the veterinary inspection carried out at the time of slaughtering, clinical signs of diseases communicable to man or other animals, - those parts of an animal slaughtered in the normal way which were not presented for post mortem inspection, with the exception of hides, skins, hooves, feathers, wool, horns, blood and similar products, - meat, poultrymeat, game and foodstuffs of animal origin which were spoiled, - animals, fresh meat, poultrymeat, game and meat and milk products, which in the course of the inspection provided for in Community legislation failed to comply with the veterinary requirements for their importation into the Community, - animal waste containing residues of substances which posed a danger to human or animal health and milk, meat or products of animal origin rendered unfit for human consumption by the presence of such residues. 2. The undersigned official veterinarian certifies that: (a) the protein or product described above - was produced by using ruminant protein (2), - was produced without using ruminant protein (2), (b) a random sample of the end product was examined immediately prior to dispatch by the competent authority and found to comply with the following standard (1): Salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0; (c) the end product - was packed in new packaging material, or - in case of dispatch as bulk transport, containers or any other means of transport were thoroughly cleaned and disinfected with a disinfectant approved by the competent authority before use (1); (d) the end product was stored only in enclosed storages; (e) the end product has undergone all precautions to avoid recontamination with pathogenic agents after heat treatment. Done at , (place) on (date) (signature of the official veterinarian (5)) Stamp (5) (name in capital letters, qualifications and title) (1) Only appropriate if not in bulk. (2) Optional. (3) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is considered satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (4) Delete as appropriate. (5) The signature and the stamp must be in a colour different to that of the printing. ANNEX C ANIMAL HEALTH CERTIFICATE for fishmeal including meal of sea animals with the exception of mammals, and products, including mixtures, other than petfood, containing these products intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of the protein or product Nature of packaging: Number of packages: Net weight: II. Origin of the protein or product Address and official control number of the approved establishment: III. Destination of the protein or product The fishmeal will be sent from: (place of loading) to: (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation The undersigned official veterinarian certifies that the protein or product described above (a) has been subject to a heat treatment of at least 80 °C throughout its substance; (b) was examined during storage at the processing plant by random sample and found to comply with the following standards (1): - Salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0; - Enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in g; (c) was derived from fish or other sea animals except sea mammals, caught in the open sea; or from fresh fish offal from plants manufacturing fish products for human consumption; (d) was not derived from fish which was spoiled; (e) was not derived from fish which in the course of the inspection provided for in Community legislation failed to comply with the veterinary requirements for their importation into the Community; (f) the end product was examined immediately prior to dispatch by the competent authoritiy by a random sample and found to comply with the following standards (1); Salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0; (g) - the end product was packed in new packaging material (3), or - in case of dispatch as bulk transport, containers or any other means of transport were thoroughly cleaned and disinfected with a disinfectant approved by the competent authority before use (3); (h) the end product has undergone all precautions to avoid recontamination with pathogenic agents after heat treatment. Done at , (place) on (date) (signature of the official veterinarian (4)) Stamp (4) (name in capital letters, qualifications and title) (1) Optional. (2) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is considered satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (3) Delete as appropriate. (4) The signature and the stamp must be in a colour different to that of the printing.